Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a process to determine the presence of a metal-based residue on a fabric, classified in C11D 11/0011.
II. Claims 16-20, drawn to a process to demonstrate the color-rejuventation benefits of a treatment composition, classified in G01N 33/367.
The inventions are independent or distinct, each from the other because:
Inventions (I) and (II) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation. Invention (1) is directed to a process for determining the presence of metal-based residues on the fabric by contacting the fabric with an acidic composition. Invention (II) is directed to a process for demonstrating the color-rejuvenation benefits of the treatment composition on the fabrics comprising the step of washing the fabrics with a laundry detergent one or more time following by treating the fabrics with a treatment liquor and displaying a post-treatment color comparison of the fabrics. Therefore, invention (I) and (II) are unrelated and are not disclosed as capable of use together. 
During a telephone call with Gregory S. Darley-Emerson on 11/4/2022 a provisional election was made without traverse to prosecute the invention of (I), claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 indefinites because the claim recites the limitation “the first fabric, or the second fabric”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite the limitation “the first fabric, or the second fabric”. Correction is required.
Claim 8 indefinites because the claim recites the limitation “wherein the prewashed fabric”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite the limitation “prewashed fabric”. Correction is required.
Claim 15 indefinites because the claim recites the phrase “preferably”. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d). Correction is required.
Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Soontravanich et al. (US 2013/0111675 A1).
Soontravanich et al. (US’ 675 A1) teaches a method for treatment linen (fabric) to reduce or eliminate iron, wherein the method comprises applying to the linen a treatment composition comprising a hydrocarboxylic acid and an acid source of organic acids include citric acid, lactic acid and malic acid as claimed in claims 1-4 (see claims 1-3), and wherein the liner (fabric) is treated with a laundry detergent composition before applying the treatment composition as claimed in claim 8 (see claim 1), wherein the treatment composition comprises organic acid in the amount of about 25% and about 45% which is within the claimed range as claimed in claim 10 (see claim 2) and wherein the fabric comprises cotton fibers as claimed in claim 11 (see page 2, paragraph, 0029) and wherein the composition may be packaged in a variety of materials including disposable plastic container (see page 4, paragraph, 0042). 
The instant claims differ from the teaching of Soontravanich et al. (US’ 675 A1) by reciting a process to determine the presence of a metal-based residue on a fabric and detecting the presence of released residue in the treatment liquor.
However, Soontravanich et al. (US’ 675 A1) clearly teach a method for treating linen (fabric) to reduce or eliminate iron (see claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Soontravanich et al. (US’ 675 A1) for determine the presence of released residue and to arrive at the claimed invention based of the teaching of Soontravanich et al. (US’ 675 A1) that refers to the method for treatment fabric to reduce or eliminate iron, and, thus, the person of the ordinary skill in the art would be able to detect the presence of the iron residue and whether the residue is reduced or eliminated, and would expect such a method to have similar property to those claimed, absent unexpected results.  
With regards to claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the treatment composition of Soontravanich et al. (US’ 675 A1) for treating fabrics comprises a plurality of colors to arrive at the claimed invention based on the teaching of Soontravanich et al. (US’ 675 A1) that refers to certain types of linen items including bed sheets, pillow cases, towels and table cloth (see page 2, paragraph, 0029), wherein these linen items obviously are presented in colors, and, thus, the person of the ordinary skill in the art would expect such a treatment composition to have similar property to those claimed, absent unexpected results.   
Allowable Subject Matter
6	Claims 5-6, 9 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach or disclose the limitations of the instant claims in which the fabric comprises a plurality of colors and wherein the metal based residues comprise calcium, magnesium, copper, aluminum or mixture thereof as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761